PER CURIAM.
We are of the opinion that the District Court had jurisdiction to make a call upon the stockholders of the .Mungei Vehicle Tire Company, if the facts warranted the court in taking such action. We think, however, that the hearing before the referee should be expressly limited to the determination of this issue alone. It being conceded at the argument that the prayer of the petition is too broad, it follows that the reference to determine whether the relief prayed for in the petition should be granted is also too broad, and opens a field of inquiry which may possibly be prejudicial to the interests of the rubber company. The issue before the referee should be confined solely to the question: Should there be a call upon the shareholders of unpaid stock, and, if so, to what amount? With the controversy thus narrowed, we fail to see how the rubber company will be prevented from making any defense it may have to an action brought against it as a stockholder, whether it appears before the special master or fails to do so.
The order should be amended in conformity with this opinion, and, as so amended, should be affirmed. No costs of this appeal to either party.